*401Opinion by
Tilson, J.
It appeared that the merchandise was manufactured on a go-through or lace machine and that elastic is woven in at certain intervals for the purpose of holding the net on the face or head. The court said that had this merchandise been imported without the insertion of the elastic indicating where the same was to be cut in order to make a night cap or boudoir cap it would be entitled to classification as veils or veilings. United States v. Buss (5 Ct. Cust. Appls. 110, T. D. 34138) cited. It was held that the weight of the evidence does not establish that the merchandise is veils or veilings and the protests were overruled.